DETAILED ACTION
Status of Claims
	Claims 26, 31, 32, 39, 40, 50, 58-61 and 68-70 are pending in this application.  Claims 1-25, 27-30, 33-38, 41-49, 51-57, 62-67 and 71-75 have been cancelled. This action is in response to the applicants’ filing of a Request for Continued Examination on March 29, 2021.
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reasons for Allowance

	Claims 26, 31, 32, 39, 40, 50, 58-61 and 68-70 are allowed.
Claims 26, 31, 32, 39, 40, 50, 58-61 and 68-70 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a compound of Formula (VII).
Conclusion
	Claims 26, 31, 32, 39, 40, 50, 58-61 and 68-70 are allowed.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699